PROVOSTY, J.
Three separate suits, against as many defendants, have been consolidated in this appeal, and have been submitted without brief. The object of the suits is to have the defendants stricken from the registration roll of the parish of Plaquemines for the alleged reason that they are not residents of the parish.
The three defendants are brothers and joint owners of two boats which ply between Pilot Town, in the parish of Plaquemines, and New Orleans. Two of the defendants act as captain of the boats, and one as clerk. They have an office in New Orleans, and none in Plaquemines. Their families reside in New Orleans. They have never resided, and are not shown to have ever voted, in Plaque-mines ; while one at least of them was at one time registered in New Orleans. Each boat makes eight trips a month to Pilot Town, and defendants spend most of their time on board. They sleep on board when at Pilot Town. Their claim is that the boats are their principal establishment and their residence, and that these boats are nearly all the time in the parish of Plaquemines, since nearly the entire length of their voyage is within the limits of that parish.
Manifestly, the defendants are residents of the city of New Orleans.
Judgments affirmed.